NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1892-17T1

COMET MANAGEMENT
COMPANY, LLC,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

NICOLE WOOTEN, KATHLEEN
TRUMBLE, and ALLURE
PROPERTIES GROUP, LLC,

          Defendants-Appellants/
          Cross-Respondents.
______________________________

                   Argued December 10, 2019 – Decided February 25, 2020

                   Before Judges Accurso, Gilson and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Sussex County, Docket No. L-0740-14.

                   George T. Daggett argued the cause for appellant/cross-
                   respondent.

                   Thomas N. Ryan argued the cause for respondent/cross-
                   appellant (Laddey, Clark & Ryan, LLP, attorneys;
                   Thomas N. Ryan and Jessica A. Jansyn, on the briefs).
PER CURIAM

      Following a six-day jury trial, defendants Allure Properties Group, LLC,

Nicole Wooten and Kathleen Trumble appeal a series of Law Division orders

that culminated in an aggregate final judgment of $361,477.88, including

counsel fees and costs of suit and pre-judgment interest. Defendants argue the

motion judge erred by granting plaintiff's partial summary judgment motion on

liability against Wooten and Trumble; dismissing Wooten's counterclaims for

violations of the Conscientious Employee Protection Act (CEPA), N.J.S.A.

34:19-1 to -14, and the New Jersey Law Against Discrimination (LAD), N.J.S.A.

10:5-1 to -49; and denying reconsideration of those decisions. Defendants

contend the trial judge erred by informing the jury of the motion judge's

decisions establishing liability for breach of contract and breach of the duty of

loyalty; and permitting the jury to consider plaintiff's claims for tortious

interference with economic advantage and breach of the duty of loyalty. For the

first time on appeal, defendants claim error with the jury instructions. Plaintiff

Comet Management Company, LLC cross-appeals the portion of the final

judgment that incorporated a prior order reducing its counsel fees and costs.

      We have considered these arguments in light of the record and applicable

legal standards. For the reasons that follow, we affirm all orders under review.


                                                                           A-1892-17T1
                                        2
                                       I.

      Initially, we address defendants' challenges to the motion judge's

decisions on summary judgment, employing the same standard of review that

governs the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017). We must

decide "whether the evidence present[ed] a sufficient disagreement to require

submission to a jury or whether it [wa]s so one-sided that one party must prevail

as a matter of law." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 536

(1995); R. 4:46–2(c). In doing so, we view the facts from the record before the

motion judge in a light most favorable to the non-moving defendants. Brill, 142
N.J. at 523. Those facts are essentially undisputed. Because Wooten's CEPA

and LAD claims depend upon the timing of certain events, we set forth the facts

in the following chronology in some detail.

                                       A.

      Plaintiff manages condominium and homeowners associations. Wooten

was hired by plaintiff in 2003 as the company's office manager. In fewer than

two years, Wooten's responsibilities expanded to property management, which

included working closely with the associations' board members.         In 2005,

Wooten signed plaintiff's non-compete agreement. Among other things, Wooten

agreed that "at any time during the period of employment and for a period of


                                                                          A-1892-17T1
                                       3
one year immediately following termination of [her] employment" she would

not:

                   A) Sell, solicit or accept business or orders from
            existing or newly acquired customers of [plaintiff]
            within a [twenty-five-]mile radius of any of [plaintiff's]
            offices which are currently maintained within Vernon
            Township and Hamburg Township, . . . located in
            Sussex County, . . . with respect to services that are
            similar to or competitive with [plaintiff] or any of its
            affiliates . . . . [or]

                   B) Interfere with, disrupt or attempt to disrupt
            relationships, contractual or otherwise, between
            [plaintiff], including [its a]ffiliates, and its existing or
            newly acquired customers, employees or vendors.

The agreement permitted plaintiff to recover "any and all damages" plus counsel

fees and expenses in the event of Wooten's breach.

       In 2008, Wooten became plaintiff's vice-president. As a result of her

promotion, Wooten received an increase in salary and a company car. Hired in

2009, Trumble became plaintiff's financial services manager, providing

accounting services for plaintiff's clients that Wooten managed. Three of those

clients are at issue here:      Heritage Lakes at the Quarry Condominium

Association, Inc., and Indian Fields at Hardyston Homeowners Association,

Inc., both of which were located in Hamburg; and Hidden Village Condominium

Association, Inc., which was located in Vernon.


                                                                           A-1892-17T1
                                         4
      By the end of 2012, plaintiff's then president began increasing his son-in-

law's management duties; the son-in-law became plaintiff's president in early

2013. When deposed, Wooten said she was "stripped" of her title sometime in

2013; she could not recall the exact date. Notably, she said her responsibilities

for plaintiff began to diminish by June or July 2013. Wooten's salary was not

decreased.

      In August 2013, Wooten complained to plaintiff's president that one of the

company's maintenance workers, nicknamed Tennessee, 1 was living in an

association's vacant unit without paying full rent. That unit was under rent

receivership, the purpose of which is to reduce the association's delinquency

rate. Wooten believed the president violated the rent-receivership "order" by

permitting Tennessee to reside in the unit, which had an "excessive balance."

      In October 2013, Wooten complained to the president that Tennessee was

spreading an untrue rumor that she and Tennessee had engaged in a sexual

encounter.   Tennessee disclosed to the president a diametrically opposed

version, claiming Tennessee and Wooten had, indeed, engaged in a sexual act.

Following an internal investigation – which could not corroborate either account



1
   Wooten identified the employee by his full name. We use the employee's
nickname to protect his privacy and because it is relevant to the issues on appeal.
                                                                            A-1892-17T1
                                        5
– the president implemented a written "plan of action" instructing Wooten and

Tennessee to "stay away from each other and to stay away from the properties

that either of them worked at." The following month, Tennessee was terminated

for violating that mandate.

      In December 2013, the president moved Wooten's office to the Indian

Fields and Heritage Lakes properties because she "spen[t] most of [her] time

there and ha[d] a very close touch with those boards and th[at] was always the

plan with the new building at [another property]." The president's email to

Wooten acknowledged the "little office area" at that location, but told Wooten

she could use the conference room "anytime" she wanted to, and asked her to let

him know if she thought she would be unable to make that change. In t he same

email, the president also advised Wooten that he intended to move Trumble into

Wooten's office, and he would "set [him]self up in [Trumble's] office." Wooten

asked the president why he intended to move Trumble, stating: "If you take

from me[,] I don't care, my thoughts would be not to disrupt anyone else. I can

sit in the conference room, but moving others, not sure about all of that . . . ."

      While Wooten was physically moving to her new office location, the

president gave her a bottle of Jack Daniel's Tennessee Whiskey. Wooten was

offended because, as noted, Tennessee was the former maintenance worker's


                                                                             A-1892-17T1
                                         6
nickname. The president assured Wooten the liquor was intended as a holiday

gift, which he had selected because he "recalled drinking Jack and Cokes with

her husband . . . ." The president said he gifted other employees bottles of wine

or liquor on that day, as he had done for the prior two or three years around the

holidays.   Shortly thereafter, Wooten and Trumble began discussing the

formation of a community property management company that would provide

similar services as plaintiff. They co-founded Allure for that purpose on January

31, 2014.

      According to Wooten's deposition testimony, while still employed by

plaintiff, she told Heritage Lakes she had started Allure. Dissatisfied with

plaintiff's work, Heritage Lakes asked Wooten whether she knew anyone who

could perform a "clean-out or something like that for a rent receiver [sic] unit."

Wooten replied:         "Sure, if you don't mind."    Allure began performing

maintenance work for Heritage Lakes on April 24, 2014. Wooten acknowledged

that Allure issued several invoices to Heritage Lakes for services rendered from

April through August 2014, which included dog waste collection, beach repairs,

and maintenance.        Allure provided the invoices to Heritage Lakes through

plaintiff's "system."




                                                                           A-1892-17T1
                                         7
      While she was still employed by plaintiff, Wooten also told Indian Fields

she had started Allure, which performed a "clean-out" for that association in the

Summer of 2014. Trumble "pretty much arranged it." Wooten claimed that

work was not something plaintiff could have performed because "anything that

[plaintiff] did was a catastrophe."

      Wooten resigned from plaintiff's employ on August 27, 2014, effective

two days later. In an email to the president she stated: "I am humble just

because of my experiences working for [plaintiff]." On August 28, Heritage

Lakes notified plaintiff it did not intend to renew its three-year contract, which

expired on August 31. That same day, Trumble tendered her resignation, but

stated she "would continue her employment through September 2014 . . . to

facilitate the transition for [plaintiff]." Plaintiff claims it terminated Trumble

on September 2, 2014 when the company "discovered [she] had met with

Heritage Lakes to solicit its business on behalf of Allure . . . ." On September

2, Heritage Lakes retained Allure as its property management company.

      Plaintiff's two-year contract with Hidden Village expired on June 30,

2013; the contract was renewed on a month-to-month basis thereafter. But, in

October 2014, two of Hidden Village's board members approached Wooten,

requesting Allure provide property management services for its association.


                                                                           A-1892-17T1
                                        8
Wooten claimed she had not told Hidden Village's board about Allure while she

was employed by plaintiff. In January 2015, Hidden Village became Allure's

client.

      A few months after Wooten and Trumble resigned, plaintiff filed a ten -

count verified complaint in the Law Division. Relevant here, plaintiff asserted

claims for breach of contract against Wooten and Allure; breach of the duty of

loyalty against Wooten, Trumble and Allure; and tortious interference with

economic advantage against Wooten and Allure.2 Plaintiff sought counsel fees

and costs on each count of its complaint. Defendants collectively filed a verified

answer; Wooten asserted counterclaims for violations of the CEPA and LAD,

and plaintiff's internal harassment policy.

                                        B.

      Following discovery, the motion judge granted plaintiff's partial summary

judgment motion on liability against Wooten for breach of contract and against

Wooten and Trumble for breach of the duty of loyalty, and dismissing Wooten's




2
  For reasons that are unclear from the record, the jury returned a verdict against
all three defendants, individually, for tortious interference with prospective
economic advantage.


                                                                            A-1892-17T1
                                        9
counterclaims for CEPA and LAD violations.3 In a cogent statement of reasons

accompanying the order, the motion judge squarely addressed the legal

principles governing non-compete agreements and the duty of loyalty,

concluding Wooten's non-compete agreement was valid and enforceable, and

that she violated the agreement "by accepting business from Heritage Lakes,

Hidden Village and Indian [Fields]." The judge determined Allure, as a separate

entity and a non-party to the agreement, was not jointly liable for Wooten's

breach of contract. The judge also concluded Wooten and Trumble breached

their duties of loyalty by "actively engaging in competition with their current

employer" by co-founding Allure while they were still employed by plaintiff

and accepting business from plaintiff's clients.    Finally, the judge rejected

Wooten's contention that plaintiff violated the CEPA or the LAD, or otherwise

treated her unfairly to prevent enforcement of the covenant not to compete.




3
  Although the motion judge's written decision thoroughly sets forth his reasons
for denying Wooten's CEPA and LAD claims, the accompanying orders granting
partial summary judgment do not include dismissal of those claims, or that
Wooten's common law claim was still viable. The order denying reconsideration
generally refers to the statement of reasons, which again rejected Wooten's
CEPA and LAD claims. Prior to jury selection, the trial judge memorialized an
off-the-record conference held in chambers stating: "[T]he parties agree that all
the counterclaims have been dismissed by [the motion judge]."
                                                                          A-1892-17T1
                                      10
      On appeal, defendants primarily contend the motion judge erroneously

determined Wooten violated the non-compete agreement by "accepting"

business from plaintiff's former clients. Because Heritage Lakes and Hidden

Village had ended their contracts with plaintiff before those associations became

Allure's clients, defendants claim the non-compete agreement's "[p]rohibition

against 'acceptance' is contrary to case law and against public policy." In a

somewhat overlapping argument, defendants contend the motion judge failed to

apply the governing law to plaintiff's breach of the duty of loyalty claims.

Defendants argue the judge failed to consider that the associations had been

dissatisfied with plaintiff's work, positing plaintiff derived a benefit from the

work performed by Allure because plaintiff "wasn't immediately terminat ed" by

the associations. Defendants contentions are misplaced. We address those

contentions in reverse order.

                                       1.

      Contract or no contract, employees owe an "undivided loyalty" to their

employers "while [they are] still employed." Auxton Comput. Enters., Inc. v.

Parker, 174 N.J. Super. 418, 423-24 (App. Div. 1980). If an employee is not

subject to a non-compete agreement, he "may anticipate the future termination

of his employment and, while still employed, make arrangements for some new


                                                                          A-1892-17T1
                                      11
employment by a competitor or the establishment of his own business in

competition with his employer." Id. at 423. "The mere planning, without more,

is not a breach of an employee's duty of loyalty and good faith to his employer."

Id. at 424. But, an employee "may not solicit his employer's customers for his

own benefit before he has terminated his employment," and an employee may

not "do other similar acts in direct competition with the employer's business,"

or "contrary to the employer's interests" while still employed. Id. at 423, 425;

accord Chernow v. Reyes, 239 N.J. Super. 201, 202 (App. Div. 1990).

      In Cameco, Inc. v. Gedicke, 157 N.J. 504, 516 (1999), our Supreme Court

recognized that a breach of loyalty claim generally requires a fact-specific

analysis, explaining "[t]he scope of the duty of loyalty that an employee owes

to an employer may vary with the nature of their relationship.          Employees

occupying a position of trust and confidence, for example, owe a higher duty

than those performing low-level tasks." Generally, "the adjudication of such

claims summons rules of reason and fairness." Ibid. To guide trial courts, the

Court later identified four factors relevant to the determination of whether an

employee-agent breaches the duty of loyalty:

            (1) The existence of contractual provisions relevant to
            the employee's actions; (2) the employer's knowledge
            of, or agreement to, the employee's actions; (3) the
            status of the employee and his or her relationship to the

                                                                           A-1892-17T1
                                      12
             employer, e.g., corporate officer or director versus
             production line worker; and (4) the nature of the
             employee's [conduct] and its effect on the employer.

             [Kaye v. Rosefielde, 223 N.J. 218, 230 (2015) (internal
             quotation marks omitted).]

       As the motion judge correctly concluded, "Wooten and Trumble breached

the duty of loyalty when they accepted business and were in competition with

[p]laintiff, while still employed by [p]laintiff."    According to Trumble's

deposition, plaintiff had no knowledge of Allure while Wooten and Trumble

were still employees. Both defendants held high-level management positions

while employed by plaintiff. Further, the non-compete agreement prohibited

Wooten from "accept[ing] business" from plaintiff's clients "during the period

of employment." We are therefore satisfied that the conduct of Wooten and

Trumble "went beyond making arrangements for the future and [they] were

actively engaging in competition," thereby breaching their duty of loyalty to

plaintiff.   We also are satisfied that Wooten breached the non-compete

agreement by accepting business from Heritage Lakes and Indian Fields while

she was still employed by plaintiff.

                                       2.

       Defendants' primary challenge to the non-compete agreement is grounded

in public policy concerns. They also claim plaintiff mistreated Wooten, thereby

                                                                        A-1892-17T1
                                       13
rendering the non-compete provision unenforceable.          Defendants do not

otherwise challenge the reasonableness of the agreement's restrictions.

       Initially, we note the non-compete agreement signed by Wooten

prohibited competition both during and for one year after her employment with

plaintiff ended.   The undisputed facts established Wooten breached the

agreement by competing with plaintiff while she was still employed by plaintiff.

Wooten notified Hidden Village, Indian Fields and Heritage Lakes that she had

started her own company when those associations still had effective

management agreements with plaintiff. Allure began performing services for

two of those clients before they had terminated their business relationships with

plaintiff.

       Moreover, the restrictive covenant was reasonable.       A non-compete

agreement is enforceable if it satisfies the test for reasonableness set forth in

Karlin v. Weinberg, 77 N.J. 408 (1978), as reaffirmed in Community Hospital

Group, Inc. v. More, 183 N.J. 36, 57 (2005), and Pierson v. Medical Health

Centers, P.A., 183 N.J. 65, 69 (2005). The Karlin test, also known as the Solari

or Solari/Whitmyer test,4 requires the court to determine whether: "(1) the



4
  Solari Indus., Inc. v. Malady, 55 N.J. 571 (1970); Whitmyer Bros., Inc. v.
Doyle, 58 N.J. 25 (1971).
                                                                          A-1892-17T1
                                      14
restrictive covenant was necessary to protect the employer's legitimate interests

in enforcement, (2) whether it would cause undue hardship to the employee, and

(3) whether it would be injurious to the public." Cmty. Hosp. Grp., Inc., 183
N.J. at 57. Courts should also consider three other factors "in determining

whether the restrictive covenant is overbroad: its duration, the geographic limits,

and the scope of activities prohibited. Each of those factors must be narrowly

tailored to ensure the covenant is no broader than necessary to protect the

employer's interests." Id. at 58. Ultimately, a court must assess an agreement's

reasonableness on a case-by-case basis. Pierson, 183 N.J. at 69.

      Defendants claim the non-compete agreement fails to satisfy the third

Karlin factor, suggesting a restrictive covenant that prevents a former employee

from "accepting" business from her prior employer's former clients should be

declared void as against public policy. In A.T. Hudson & Co. v. Donovan, 216
N.J. Super. 426, 432-33 (App. Div. 1987), we determined an employer's interest

in protecting customer relationships outweighed the public's interest in "an

unrestricted choice of management consultants."           We distinguished the

commercial services rendered by a management consultant from the

professional services rendered by an attorney to a client, a doctor to a patient or

an accountant to a client. Id. at 433-34.


                                                                            A-1892-17T1
                                       15
      Weighing "the competing interest of the customers against plaintiff's

business interest," the motion record here is devoid of any evidence that a one-

year, twenty-five-mile restriction on providing property management services to

plaintiff's existing or newly acquired clients was unreasonably injurious to the

public. See id. at 433. As the motion judge explained, "[a]bsent from the record

before the [c]ourt [we]re any certifications on behalf of [d]efendants certifying

that enforcement of the covenant would restrict the public's access to other

qualified property managers within the [twenty-five-mile] area." The judge

elaborated:

              Similarly, absent is evidence in the record showing any
              undue burden on finding customers from the twenty-
              five-mile radius restriction. Defendant Wooten is a
              property manager and her services to the public are in
              [a] for-profit, commercial context. Unlike the lawyers
              in Dwyer [v. Jung, 133 N.J. Super. 343 (Ch. Div. 1975),
              aff'd, 137 N.J. Super. 135 (App. Div. 1975)], or the
              doctors in [Community Hospital Grp., Inc.], a property
              manager does not stand in a special relationship to the
              public [footnote omitted]. Accordingly, there is no
              negative impact on the public interest.

      We agree with the motion judge that defendants failed to support their

claim and that their argument lacks merit. In reaching our conclusion, we reject

defendants' reliance on the Chancery court's observation in Mailman, Ross,

Toyes & Shapiro v. Edelson, 183 N.J. Super. 434, 442 (Ch. Div. 1982), that "a


                                                                          A-1892-17T1
                                       16
covenant which attempts to 'protect' the clients from contact with the former

employee operates to restrict the solicitation rights of the public[,]" thereby

binding "those who were never parties to the agreement."

      More than two decades ago, we explained our discord with Mailman's

implication that "covenants restricting professionals in their practice are

necessarily so 'injurious to the public' that they should rarely, if ever , be

enforced." Schuhalter v. Salerno, 279 N.J. Super. 504, 511 (App. Div. 1995).

Indeed, we rejected a categorical "assertion of invalidity of restrictive covenants

that 'impinge on the public's right to free access to the professional of its

choice,'" the same type of categorical rule for which defendants now advocate.

Id. at 512. Adopting that sort of bright-line approach would contravene our

Supreme Court's mandate that non-compete agreements be assessed on a case-

by-case basis. Pierson, 183 N.J. at 69.

      Notably, unlike here, the non-compete agreement in Mailman prohibited

a certified public accountant from "accept[ing], solicit[ing] or offer[ing]

accounting services" to his employer's clients for a two-year period following

his termination. 183 N.J. Super. at 436. After resigning from his position, the

employee accepted employment from one of his former employer's clients. Id.

at 437. Applying the Solari test, the Chancery court denied injunctive relief to


                                                                            A-1892-17T1
                                       17
the employer. Id. at 442. But, unlike Wooten, the employee in Mailman

"accepted employment from a client[,] which had already terminated its

relationship with [the employer] before seeking out [the employee's] services."

Id. at 441 (emphasis added). Further, unlike here, the non-compete agreement

at issue in Mailman entirely lacked a territorial limitation, which served as a

"pure restriction on competition." Ibid.

      Given the focus of defendants' argument, we need not review the

remaining Karlin factors. For the sake of completeness, we observe – as did the

motion judge – that plaintiff's management agreements generally exceeded one

year in duration, therefore the covenant's one-year restriction was "consistent

with [p]laintiff's interests in protecting its client relationships . . . ." Further, as

the property manager for each of the three properties, Wooten had "substantial

dealings" with plaintiff's clients. See Solari, 55 N.J. at 586 (suggesting that

following a remand hearing, a one-year limitation on an employee may be

appropriate for actual or prospective customers with whom the employee had

"substantial dealings" during his employment).

      Regarding the "undue hardship" factor, the Court has recognized, "where

the breach results from the desire of an employee to end his relationship with

his employer rather than from any wrongdoing by the employer, a court should


                                                                                A-1892-17T1
                                         18
be hesitant to find undue hardship on the employee, he in effect having brought

that hardship on himself." Karlin, 77 N.J at 423-24; see also Cmty. Hosp. Grp.,

Inc., 183 N.J. at 102 ("If the employee terminates the relationship, the court is

less likely to find undue hardship as the employee put himself or herself in the

position of bringing the restriction into play.").

      As the motion judge noted, Wooten "voluntarily left her employment

relationship with [p]laintiff" in August 2014 and became Allure's property

manager. Importantly, Wooten's non-compete agreement did not prevent her

from providing property management services entirely, and as such, her ability

to earn a living was not impaired. For example, Wooten acknowledged Allure

provided management services to associations other than plaintiff's clients,

including associations located in Nutley and Toms River. We agree with the

motion judge that the record before him was devoid of evidence "showing any

undue burden on finding customers from the twenty-five-mile radius

restriction."

      Defendants' contention that Wooten's alleged unfair treatment by plaintiff

somehow voided the non-compete provision lacks sufficient merit to warrant

discussion in our written opinion.        R. 2:11-3(e)(1)(E).   We simply add

defendants' reliance on Solari is misplaced. Unlike the defendant in that case,


                                                                          A-1892-17T1
                                        19
Wooten never "expressed the thought that she was being deliberately forced out"

nor did plaintiff terminate her employment. Solari, 55 N.J. at 573.

                                       3.

      We also find no merit in Wooten's contention that the motion judge

erroneously dismissed her CEPA and LAD counterclaims. She argues the judge

misunderstood the relevance of her move to a closet-sized office without a desk,

chairs or a telephone, and the insulting gift of whiskey that bore Tennessee's

nickname. She claims the president took those "adverse actions" in retaliation

for her reporting Tennessee's unlawful living arrangements and his false rumor -

spreading, causing her constructive discharge and thereby violating the LAD

and CEPA. Wooten's argument is unavailing.

      To establish a prima facie CEPA claim, the employee must prove

            (1) he or she reasonably believed that his or her
            employer's conduct was violating either a law, rule, or
            regulation promulgated pursuant to law, or a clear
            mandate of public policy;

            (2) he or she performed a "whistle-blowing" activity
            described in N.J.S.A. 34:19-3(c);

            (3) an adverse employment action was taken against
            him or her; and

            (4) a causal connection exists between the whistle-
            blowing activity and the adverse employment action.


                                                                         A-1892-17T1
                                      20
            [Dzwonar v. McDevitt, 177 N.J. 451, 462 (2003).]

     Relevant here, CEPA prohibits an employer from taking "retaliatory

action" against an employee for protected whistleblower conduct. N.J.S.A.

34:19-3.   "Retaliatory action" is defined as "the discharge, suspension or

demotion of an employee, or other adverse employment action taken against an

employee in the terms and conditions of employment." N.J.S.A. 34:19-2(e).

            What constitutes an "adverse employment action" must
            be viewed in light of the broad remedial purpose of
            CEPA, and our charge to liberally construe the statute
            to deter workplace reprisals against an employee
            speaking out against a company's illicit or unethical
            activities. Cast in that light, an "adverse employment
            action" is taken against an employee engaged in
            protected activity when an employer targets him for
            reprisals – making false accusations of misconduct,
            giving negative performance reviews, issuing an
            unwarranted suspension, and requiring pretextual
            mental-health evaluations – causing the employee to
            suffer a mental breakdown and rendering him unfit for
            continued employment.

            [Donelson v. DuPont Chambers Works, 206 N.J. 243,
            257-58 (2011).]

     By reporting what she perceived to be Tennessee's unlawful occupancy of

the rent-receivership unit, Wooten presented sufficient evidence that she

engaged in protected whistleblowing activity.        But, Wooten failed to

demonstrate plaintiff demoted, suspended or discharged her, reduced her rank


                                                                     A-1892-17T1
                                     21
or compensation, or constructively discharged her in response to that

whistleblowing activity. Maimone v. City of Atlantic City, 188 N.J. 221, 236

(2006). Indeed, as Wooten candidly acknowledged, she could not recall when

she was allegedly demoted, she never received a pay-cut, and her responsibilities

began to diminish in June or July 2013 before she reported Tennessee's unlawful

conduct in August 2013 and rumor-spreading in October 2013.

      We agree with the motion judge's determination that Wooten's office

relocation and the gifting of "Tennessee" whiskey did not constitute adverse

employment action under the CEPA. See Shepard v. Hunterdon Dev. Ctr., 336
N.J. Super. 395, 416 (App. Div. 2001) ("Neither rudeness nor lack of sensitivity

alone constitutes harassment, and simple teasing, offhand comments, and

isolated incidents do not constitute discriminatory changes in the terms and

conditions of one's employment."), aff'd in relevant part, 174 N.J. 1 (2002). As

the motion judge recognized, the president testified that every year around

Christmas, he "gave all employees either a bottle of wine or some type of gift as

a thank-you." The president also relocated Trumble's office on the same day

that he relocated Wooten's. We therefore discern no error in the judge's decision

dismissing Wooten's CEPA claim.




                                                                          A-1892-17T1
                                      22
      Defendants rely upon the same conduct to support Wooten's LAD claim.

Because "[i]t is beyond dispute that the framework for proving a CEPA claim

follows that of a LAD claim,"5 Donofry v. Autotote Sys., Inc., 350 N.J. Super.
276, 290 (App. Div. 2001), we find Wooten's LAD claims are without sufficient

merit to warrant discussion in our written opinion. R. 2:11-3(e)(1)(E). We

affirm the judge's dismissal of those claims for the reasons expressed by the

motion judge.

                                         II.

      We have considered defendants' challenges to the trial judge's decisions

and find them equally meritless. Accordingly, we affirm those decisions without

discussion, ibid., other than to note defense counsel acknowledged the judge's

preliminary statement to the jurors – informing them liability had been

established and was not an issue before them – was "acceptable" to defendants;

defense counsel did not request a jury instruction regarding the lack of evidence

that defendants "solicited" plaintiff's clients; and the claims of breach of the duty



5
  Under the LAD, a claimant must demonstrate: (1) the employee was in a
protected class; (2) the employee engaged in protected activity known to the
employer; (3) the employee was thereafter subjected to an adverse employment
consequence; and (4) that there is a causal link between the protected activity
and the adverse employment consequence. Woods-Pirozzi v. Nabisco Foods,
290 N.J. Super. 252, 266, 274 (App. Div. 1996).
                                                                              A-1892-17T1
                                        23
of loyalty and tortious interference with economic advantage are cognizable in

a single action. See Lamorte Burns & Co. v. Walters, 167 N.J. 285, 309 (2001).

                                          III.

      On its cross-appeal, plaintiff contends the trial judge erroneously reduced

its fee and cost award. Plaintiff renews its argument that the work its counsel

performed in litigating its three claims – breach of the non-compete agreement,

breach of the duty of loyalty, and interference with prospective economic

advantage – cannot be differentiated.            Accordingly, plaintiff contends it is

entitled to fees and costs for all the work performed. Notably, defendants have

not addressed plaintiff's cross-appeal.

      It is well-settled that reviewing courts will disturb a trial court's fee award

"only on the rarest of occasions, and then only because of a clear abuse of

discretion." Rendine v. Pantzer, 141 N.J. 292, 317 (1995); see also Litton Indus.

v. IMO Indus., 200 N.J. 372, 386 (2009); Packard-Bamberger & Co. v. Collier,

167 N.J. 427, 444 (2001). "Where the lower court's determination of fees was

based on irrelevant or inappropriate factors, or amounts to a clear error in

judgment, the reviewing court should intervene." Garmeaux v. DNV Concepts,

Inc., 448 N.J. Super. 148, 155-56 (App. Div. 2016).




                                                                               A-1892-17T1
                                          24
      Recognizing our jurisprudence "generally disfavors the shifting of

attorneys' fees, [but] a prevailing party can recover those fees if they are

expressly provided for by statute, court rule, or contract," Packard-Bamberger,
167 N.J. at 440, the trial judge limited plaintiff's fee award to its breach of

contract claim because the non-compete agreement expressly provided for fees

in the event of a breach. The judge elaborated:

            [B]ecause only one of the three issues, the breach of
            contract claim, has a basis to recover attorney[s'] fees,
            the court will calculate these costs by dividing the costs
            by three, and providing one[-]third of the fees and costs
            for the breach of contract claim. The court concurs that
            the time is not broken down in the time slips because
            the three claims are intertwined. The court has
            reviewed the factors set forth in [the Rules of
            Professional Conduct (RPC)] 1.5 [6] and finds the fees as

6
  RPC 1.5(a) delineates the factors to be considered by the court in determining
the reasonableness of counsel fees:

            (1) the time and labor required, the novelty and
            difficulty of the questions involved, and the skill
            requisite to perform the legal service properly;

            (2) the likelihood, if apparent to the client, that the
            acceptance of the particular employment will preclude
            other employment by the lawyer;

            (3) the fee customarily charged in the locality for
            similar legal services;

            (4) the amount involved and the results obtained;


                                                                         A-1892-17T1
                                       25
            submitted are reasonable and the hourly rates are
            reasonable. The court also finds that allocating
            attorney[s' fees] equally between the affirmative claims
            and the counterclaims . . . is reasonable and appropriate
            based on the court's review of the billing.

      Citing our decision in Silva v. Autos of Amboy, Inc., 267 N.J. Super. 546

(App. Div. 1993), which applied the United States Supreme Court's decision in

Hensley v. Eckerhart, 461 U.S. 424 (1983), plaintiff argues that precedent

precludes the approach utilized by the trial judge. We disagree.

      In Silva, we observed that when a plaintiff presents claims for which fees

are permitted by statute along with claims for which such fees cannot be

awarded, attorneys' fees for all of the time devoted by counsel to the case can

be awarded if the work on the unrelated claims "can[] be deemed in pursuit of

the ultimate result achieved." 267 N.J. Super. at 556 (citing Hensley, 461 U.S.

at 434-35). A suit will not be considered a collection of separate discrete claims




            (5) the time limitations imposed by the client or by the
            circumstances;

            (6) the nature and length of the professional
            relationship with the client;

            (7) the experience, reputation, and ability of the lawyer
            or lawyers performing the services;

            (8) whether the fee is fixed or contingent.
                                                                           A-1892-17T1
                                       26
if it rests on "a common core of facts" or is "based on related legal theories."

Ibid. (internal quotation marks omitted) (quoting Hensley, 461 U.S. at 435).

      We are persuaded the judge reasonably reduced plaintiff's award by two -

thirds because Wooten's breach of the non-compete agreement primarily

involved Wooten's actions while she was employed by plaintiff, while its claims

for unlawful interference with prospective business advantage pertained to the

conduct by Wooten, Trumble, and Allure after both individuals resigned from

plaintiff's employment. In that regard, the trial judge's decision tracks our

direction in Silva – that when the same core facts are relevant to claims for which

fees are to be awarded and other claims – "the court must focus on the

'significance of the overall relief obtained . . . in relation to the hours reasonably

expended on the litigation.'" 267 N.J. Super. at 556 (quoting Hensley, 461 U.S.

at 435). Because the "significance" of plaintiff's relief obtained for its breach

of contract claim, i.e., $93,928.31 – which was expressly permitted under the

non-compete agreement – was much less when compared with the significance

of its non-contractual claims, i.e., $187,856.62 for the unlawful interference

with prospective business advantage, and an aggregate $19,705.68 for its breach

of the duty of loyalty claims, we conclude the judge's award was reasonable.




                                                                               A-1892-17T1
                                         27
      Moreover, we have observed: "In fixing counsel fees, a trial judge must

ensure that the award does not cover effort expended on independent claims that

happen to be joined with claims for which counsel is entitled to attorney fees."

Grubbs v. Knoll, 376 N.J. Super. 420, 431 (App. Div. 2005); see also Chattin v.

Cape May Greene, Inc., 243 N.J. Super. 590, 614 (App. Div. 1990) (holding the

court must consider plaintiff succeeded on two claims that did not provide for

counsel fees when awarding fees on the third claim), aff'd o.b., 124 N.J. 520

(1991). Accordingly, we discern no error in the judge's fee award in the present

case, which reasonably distinguished the work plaintiff's counsel performed in

connection with its breach of contract claim from the other work performed.

      Affirmed.




                                                                         A-1892-17T1
                                      28